Citation Nr: 0714735	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-28 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the RO 
that denied nonservice-connected pension benefits.

In April 2005, the veteran testified at Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned that he believes 
he deserves nonservice-connected pension benefits based on 
the alleged debilitating effects of multiple impairments 
including a back disorder, hypertension, respiratory 
problems, emphysema, and heart disease.  Although he failed 
to report for a scheduled VA examination in October 2003, he 
promptly and repeatedly requested that the examination be 
rescheduled.  He stated he was unable to attend the earlier 
examination due to late notice and transportation 
difficulties.  He has requested the assistance of his 
representative in helping him attend an examination, should 
one be scheduled.  

Considering the veteran's request, and the fact that an 
examination would be helpful in evaluating this claim, the 
Board will remand the matter for such an examination.  
However, the veteran is cautioned that "the duty to assist is 
not always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Finally, since the issuance of the December 2004 supplemental 
statement of the case, the veteran has submitted additional 
evidence (with a waiver of RO consideration) and testimony as 
to his work and earning history.  This information should be 
reviewed by the RO on remand, and any additional development 
necessary, in light of this evidence, should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for appropriate examination(s) to 
evaluate his claim for entitlement to 
nonservice-connected pension.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of the revised 
regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




